Name: Commission Regulation (EC) No 1230/96 of 28 June 1996 amending Regulation (EC) No 1424/95 temporarily adapting the special arrangements for imports of certain products in the beer and veal product group originating in Switzerland and the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia with the view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: animal product;  international trade;  Europe;  trade policy
 Date Published: nan

 29 . 6. 96 EN Official Journal of the European Communities No L 161 /89 COMMISSION REGULATION (EC) No 1230/96 of 28 June 1996 amending Regulation (EC) No 1424/95 temporarily adapting the special arrangements (or imports of certain products in the beer and veal product group originating in Switzerland and the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia with the view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations sector m order to implement the agreements concluded during the Uruguay Round of multilateral trade negotia ­ tions; whereas, pending the adoption by the Council of a definitive measure, the measures provided for in Regula ­ tion (EC) No 1424/95 should be extended until 30 June 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotations ('), amended by Regulation (EC) No 1193/96 (2), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1 424/95 (3) lays down transitional measures, applicable until 30 June 1996, to facilitate the transition to the arrangements applicable to the importation of certain products in the beef and veal sector originating in Switzerland and the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia resulting from the agreements concluded under the Uruguay Round of multilateral trade negotiations; Whereas the period during which the transitional measures are to be taken was extended to 30 June 1997 by Regulation (EC) No 1 193/96 extending the period for taking transitional measures required in the agricultural HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EC) No 1424/95, *30 June 1996' is hereby replaced by '30 June 1997'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. (2) See page 1 of this Official Journal. 3 OJ No L 141 , 24. 6. 1995, p. 19.